DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/03/2022.
Applicant's election with traverse of claims 1-15 and 26-28 in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that “[e]ach element defined in independent claim 1 (e.g. substrate, first source/drain layer, channel layer, second source/drain layer, first source/drain region, body region, gate stack, back gate) has corresponding manufacturing steps in the independent method claim 16”.  This is not found persuasive because two distinct inventions are claimed in the application. Specifically, inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group I invention as claimed can be made by another and materially different process from that of Group II invention, namely one in which defining an active region so that an outer periphery sidewall of the channel layer is recessed is not required, and a semiconductor device including a channel layer can be formed by a different method (e.g., an implantation process to define an active region including a channel layer).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-15 and 26-28 are objected to because of the following informalities:
Claim 1 recites “an inner sider” (line 7) which should be replaced with “an inner side”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0135921 to Chiang.
With respect to claim 1, Chiang discloses a semiconductor device (e.g., a transistor with multiple channel regions) (Chiang, Figs. 17, 19, ¶0002, ¶0012-¶0013, ¶0027-¶0034), comprising:
       a substrate (102) (Chiang, Figs. 2A-2B, ¶0028);
       a first source/drain layer (e.g., lower source/drain regions 108d/108c in the semiconductor layer 110) (Chiang, Figs. 2A-2B, ¶0028, ¶0029), a channel layer (e.g., the semiconductor layer 110 including a channel layer 116c/116d) (Chiang, Figs. 2A-2B, ¶0029) and a second source/drain layer (e.g., upper source/drain regions 108a/108b in the semiconductor layer 110) stacked in sequence on the substrate (102) in a vertical direction relative to the substrate (102), wherein the first source/drain layer (108d/108c) comprises a first source/drain region (e.g., doped regions 108d/108c) on an outer side of the substrate (102) in a transverse direction, and a first body region (e.g., a portion of the semiconductor layer 110 between doped regions 108d and 108c) on an inner side of the first source/drain region (108d/108c) in the transverse direction;
       a gate stack (115a/115b) (Chiang, Figs. 2A-2B, ¶0029, ¶0034) surrounding at least a part of the channel layer (e.g., the semiconductor layer 110 including a channel layer 116c/116d); 
      a back gate (103) (Chiang, Figs. 2A-2B, ¶0028, ¶0034) under the channel layer (110), wherein in a cross-sectional view, the back gate (103), the first body region (e.g., a portion of the semiconductor layer 110 between doped regions 108d and 108c) in the first source/drain region and the channel layer at least partially overlap;
     a back gate dielectric layer (104) (Chiang, Figs. 2A-2B, ¶0028-¶0029) between the first source/drain layer (e.g., lower source/drain regions 108d/108c in the semiconductor layer 110) (Chiang, Figs. 2A-2B, ¶0028, ¶0029) and the back gate (103); and
     a back gate contact portion (e.g., contact via 122) (Chiang, Figs. 2A-2B, ¶0032), wherein the back gate contact portion is configured to apply a bias (e.g., gate voltage Vg) to the back gate (103).
Further, Chiang does not specifically disclose in a top view, the back gate, the first body region in the first source/drain region and the channel layer at least partially overlap. However, Chiang teaches forming a back gate (Chiang, Figs. 2A-2B, ¶0079) in a center portion of the semiconductor substrate by using a mask, and the semiconductor region (110) is formed to overlap the back gate (103) (Chiang, Figs. 2A-2B, ¶0028-¶0029) in a cross-sectional view.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chiang by forming a back gate in a center portion of the semiconductor substrate and overlapping the semiconductor layer including a channel layer and the source/drain regions in a cross-sectional as taught by Chiang to have the semiconductor device, wherein in a top view, the back gate, the first body region in the first source/drain region and the channel layer at least partially overlap in order to provide a transistor design that utilizes a SOI substrate to produce a transistor having improved performance characteristics (Chiang, ¶0012, ¶0013, ¶0028, ¶0079).
Regarding claim 12, Chiang discloses the semiconductor device according to claim 1. Further, Chiang discloses the semiconductor device, wherein the substrate (Chiang, Fig. 2A, ¶0013, ¶0028) comprises an SOI substrate, the SOI substrate comprises a base substrate (102), an insulating buried layer (104) and an SOI layer (110), and the back gate (103) comprises a well formed in the base substrate (102), the back gate dielectric layer comprises a portion of the insulating buried layer (104), and the first source/drain layer (108d/108c) comprises a portion (e.g., doped regions of the semiconductor layer 110) of the SOI layer.
Claims 1-15 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0097196 to Zhu in view of Zhu et al. (US 2012/0326231, hereinafter Zhu (‘231)).
With respect to claim 1, Zhu discloses a semiconductor device (e.g., vertical field effect transistor) (Zhu, Figs. 17, 19, ¶0002, ¶0019, ¶0036-¶0082), comprising:
       a substrate (1001) (Zhu, Figs. 17, 19, ¶0036, ¶0037);
       a first source/drain layer (e.g., doped region 1055 in the buffer layer 1031) (Zhu, Figs. 17, 19, ¶0051, ¶0078), a channel layer (1003/1059) (Zhu, Figs. 17, 19, ¶0038-¶0040, ¶0059-¶0062, ¶0078) and a second source/drain layer (e.g., doped region 1005) (Zhu, Figs. 17, 19, ¶0051, ¶0078) stacked in sequence on the substrate (1001) in a vertical direction relative to the substrate (1001), wherein the first source/drain layer (1055/1031) comprises a first source/drain region (1055) on an outer side of the substrate (1001) in a transverse direction, and a first body region (e.g., a portion of the buffer 1031 adjacent to the 1055) on an inner side of the first source/drain region (1055) in the transverse direction;
       a gate stack (1015/1017) (Zhu, Figs. 17, 19, ¶0067-¶0072, ¶0078) surrounding at least a part of the channel layer (1003); 
      a substrate well (Zhu, Figs. 17, 19, ¶0041) under the channel layer (1003/1059), wherein in a top view, the substrate well, the first body region in the first source/drain region and the channel layer at least partially overlap; and
     a substrate well contact portion (1023-w) (Zhu, Figs. 17, 19, ¶0074-¶0075), wherein the substrate well contact portion is configured to apply a bias to the substrate well.
Further, Zhu does not specifically disclose a back gate under the channel layer; a back gate dielectric layer between the first source/drain layer and the back gate; and a back gate contact portion, wherein the back gate contact portion is configured to apply a bias to the back gate.
However, Zhu (’231) teaches forming MOSFET transistor (Zhu (‘231), Figs. 11-12, ¶0002, ¶0009, ¶0030-¶0032, ¶0037, ¶0044-¶0057, ¶0072-¶0081) on a SOI wafer (11/12/13), wherein a back gate (17) (Zhu (‘231), Figs. 11-12, ¶0075-¶0080) is formed in the semiconductor substrate (11) under the channel layer formed in the semiconductor layer (13). The back gate (17) of Zhu (‘231) is formed under a buried insulator layer (12) such that the buried insulator layer (12) is between the source/drain layer formed in the semiconductor layer (13) and the back gate (17), and a back gate contact portion (Zhu (‘231), Figs. 11-12, ¶0072-¶0075, ¶0080) is provided to apply bias to the back gate (17) to adjust a threshold voltage of the FET transistor and to reduce contact resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhu by forming a back gate in the semiconductor substrate of a SOI wafer having a buried insulator layer as taught by Zhu (‘231) to have a back gate under the channel layer; a back gate dielectric layer between the first source/drain layer and the back gate; and a back gate contact portion, wherein the back gate contact portion is configured to apply a bias to the back gate in order to facilitate applying a bias to the channel, and thus to provide improved FET transistor with adjusted threshold voltage of the FET transistor and reduced contact resistance (Zhu (‘231), ¶0002, ¶0009, ¶0023, ¶0057, ¶0080, ¶0081).
Regarding claim 2, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the first body region (e.g., a portion of the buffer 1031 adjacent to the 1055) (Zhu, Fig. 17, ¶0078) extends beyond an outer periphery sidewall of the channel layer (1003) in the transverse direction, and the gate stack (1015/1017) comprises a portion overlapping the first body region.
Regarding claim 3, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu does not specifically disclose that the first body region is configured to be capable of being depleted by an electric field generated by the back gate due to the applied bias. However, Zhu (‘231) teaches that the back gate (17) (Zhu (‘231), Figs. 11-12, ¶0080) has a non-uniform doping profile, and when the back gate (17) is applied with a bias voltage, the back gate (17) in turn applies a non-uniform bias electric field to the source region and the channel region to control the electric characteristic of the MOSFET. The back gate (17) (Zhu (‘231), Figs. 11-12, ¶0052) is doped such that a depletion layer formed in the back gate has a large thickness to reduce parasitic capacitance between the source/drain region and the back gate that increases an operation frequency of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhu/Zhu (‘231) by forming a back gate having specific doping profile as taught by Zhu (‘231) to have the semiconductor device, wherein the first body region is configured to be capable of being depleted by an electric field generated by the back gate due to the applied bias in order to facilitate applying a bias to the channel, and thus to provide improved FET transistor with adjusted threshold voltage of the FET transistor and reduced contact resistance (Zhu (‘231), ¶0002, ¶0009, ¶0023, ¶0057, ¶0080, ¶0081).
Regarding claim 4, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the first source/drain region (1055) (Zhu, Fig. 17, ¶0051) is a heavily doped region in the first source/drain layer, and the first body region (1031) is a non- doping region or a lightly doped region in the first source/drain layer.
Regarding claim 5, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 4. Further, Zhu does not specifically disclose that a doping type of the first body region and a doping type of the first source/drain region are opposite. However, Zhu teaches that the channel layer (Zhu, Fig. 17, ¶0045, ¶0051, ¶0055) constitutes an active region of the device along with a portion of the buffer layer (1031), the channel layer (1003), and the semiconductor layer (1005) which is doped the same or opposite of the buffer layer (1031). The channel layer (Zhu, Fig. 17, ¶0040, ¶0049, ¶0055) has different doping type that the source/drain regions. Also, the buffer layer (1031) (Zhu, Fig. 17, ¶0075) is doped to apply the bias to the channel layer (1003) to adjust the threshold voltage of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhu/Zhu (‘231) by doping the channel layer and the source/drain regions as taught by Zhu to have the semiconductor device, wherein a doping type of the first body region and a doping type of the first source/drain region are opposite in order to facilitate applying a bias to the channel, and thus to provide improved vertical FET transistor with adjusted threshold voltage (Zhu, ¶0002, ¶0005, ¶0074, ¶0075).
Regarding claim 6, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the first body region (1031) (Zhu, Fig. 17, ¶0075) and the channel layer (1003) form an ohmic contact.
Regarding claim 7, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the second source/drain layer (1005) (Zhu, Fig. 17, ¶0051) comprises a second source/drain region (e.g., doped region of the semiconductor layer 1005) on an outer side in the transverse direction and a second body region (e.g., a portion of the semiconductor layer 1005 that is not doped substantially) on an inner side of the second source/drain region in the transverse direction, and the second body region and the channel layer (1003) at least partially overlap.
Regarding claim 8, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the second body region (e.g., a portion of the semiconductor layer 1005) (Zhu, Fig. 17, ¶0051, ¶0078) extends beyond an outer periphery sidewall of the channel layer (1003), and the gate stack (1015/1017) comprises a portion overlapping the second body region.
Regarding claim 9, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 7. Further, Zhu discloses the semiconductor device, wherein the second source/drain region (1005) (Zhu, Fig. 17, ¶0051) is a heavily doped region in the second source/drain layer, and the second body region (e.g., a portion of the semiconductor layer 1005) (Zhu, Fig. 17, ¶0051, ¶0078) is a non- doping region or a lightly doped region in the second source/drain layer.
Regarding claim 10, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 9. Further, Zhu does not specifically disclose that a doping type of the second body region (e.g., a portion of the semiconductor layer 1005) (Zhu, Fig. 17, ¶0051, ¶0078) and a doping type of the second source/drain region are opposite. However, Zhu teaches that the channel layer (Zhu, Fig. 17, ¶0045, ¶0051, ¶0055) constitutes an active region of the device along with a portion of the buffer layer (1031), the channel layer (1003), and the semiconductor layer (1005) which is doped the same or opposite of the buffer layer (1031). The channel layer (Zhu, Fig. 17, ¶0040, ¶0049, ¶0055) has different doping type that the source/drain regions. Also, the second body region (e.g., a portion of the semiconductor layer 1005) (Zhu, Fig. 17, ¶0075) is doped to apply the bias to the channel layer (1003) to adjust the threshold voltage of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhu/Zhu (‘231) by doping the channel layer and the source/drain regions as taught by Zhu to have the semiconductor device, wherein a doping type of the second body region and a doping type of the second source/drain region are opposite in order to facilitate applying a bias to the channel, and thus to provide improved vertical FET transistor with adjusted threshold voltage (Zhu, ¶0002, ¶0005, ¶0074, ¶0075).
Regarding claim 11, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 10. Further, Zhu discloses the semiconductor device, wherein the second body region (e.g., a portion of the semiconductor layer 1005) (Zhu, Fig. 17, ¶0075) and the channel layer (1003) form an ohmic contact.
Regarding claim 12, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the substrate (1001) (Zhu, Fig. 17, ¶0036, ¶0041) comprises an SOI substrate, the SOI substrate comprises a base substrate, an insulating buried layer and an SOI layer, and a well formed in the substrate (1001), but does not specifically disclose that the back gate comprises a well formed in the base substrate, the back gate dielectric layer comprises a portion of the insulating buried layer, and the first source/drain layer comprises a portion of the SOI layer. However, Zhu (‘321) teaches forming a back gate (17) (Zhu (‘231), Figs. 11-12, ¶0075-¶0080) in the base semiconductor substrate (11) under the SOI layer (13) including the channel layer and the first source/drain layer. The back gate (17) of Zhu (‘231) is formed under a buried insulator layer (12) such that the back gate dielectric layer comprises a portion of the insulating buried layer (12), and a back gate contact portion (Zhu (‘231), Figs. 11-12, ¶0072-¶0075, ¶0080) is provided to apply bias to the back gate (17) to adjust a threshold voltage of the FET transistor and to reduce contact resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhu/Zhu (‘321) by forming a back gate in the base semiconductor substrate of a SOI wafer having a buried insulator layer as taught by Zhu (‘231) to have the semiconductor device, wherein the back gate comprises a well formed in the base substrate, the back gate dielectric layer comprises a portion of the insulating buried layer, and the first source/drain layer comprises a portion of the SOI layer in order to facilitate applying a bias to the channel, and thus to provide improved FET transistor with adjusted threshold voltage of the FET transistor and reduced contact resistance (Zhu (‘231), ¶0002, ¶0009, ¶0023, ¶0057, ¶0080, ¶0081).
Regarding claim 13, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the outer periphery sidewall of the channel layer (1003) (Zhu, Figs. 17, 19, ¶0045, ¶0078, ¶0080-¶0081) is recessed inwardly relative to respective outer periphery sidewalls of the first source/drain layer (1031/1055) and the second source/drain layer (1005).
Regarding claim 14, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein an end portion on a side of the gate stack (e.g., the gate stack 10151017 on the right side of the channel 1003) (Zhu, Figs. 17, 19, ¶0078, ¶0080-¶0081) close to the channel layer (1003) is embedded in the recess of the outer periphery sidewall of the channel layer relative to the outer periphery sidewalls of the first source/drain layer (1031/1055) and the second source/drain layer (1005).
Regarding claim 15, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses the semiconductor device, wherein the channel layer (Zhu, Figs. 17, 19, ¶0021) comprises a single crystal semiconductor material.
Regarding claim 26, Zhu in view of Zhu (‘231) discloses the semiconductor device according to claim 1. Further, Zhu discloses an electronic device (Zhu, Figs. 17, 19, ¶0094), comprising an integrated circuit formed by the semiconductor device according to claim 1.
Regarding claim 27, Zhu in view of Zhu (‘231) discloses the electronic device according to claim 26. Further, Zhu discloses the electronic device, further comprising: a display (Zhu, Figs. 17, 19, ¶0094) matched with the integrated circuit and a wireless transceiver matched with the integrated circuit.
Regarding claim 28, Zhu in view of Zhu (‘231) discloses the electronic device according to claim 26. Further, Zhu discloses the electronic device, wherein the electronic device (Zhu, Figs. 17, 19, ¶0094) comprises smart phones, computers, tablet computer, artificial intelligence devices, wearable devices or portable power sources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891